MacIntyre, J.,
concurring specially. In concluding the charge on recent possession, the court instructed the jury as-follows: “If the explanation is reasonable, that removes the presumption of law from the case altogether; and also consider whether or not the possession was recent after the burglary.” I think the phrase, “if the explanation is reasonable, that removes the presumption of *842law from the case altogether,” was clearly error; and that the case should be reversed but for the fact that the evidence was beyond all question sufficient and the verdict was indubitably correct. Griffin v. State, 86 Ga. 257, 262; Gravitt v. State, 114 Ga. 841; Morris v. State, 47 Ga. App. 792 (171 S. E. — ).